Citation Nr: 1112449	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1968 to June 1972, and who died in February 2005.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2005 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In a decision issued in February 2009, the Board upheld the RO's decision.  The appellant appealed that decision to the Court.  In October 2010, the Court issued a memorandum decision that vacated the February 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

The Veteran died on February [redacted], 2005.  His death certificate shows that the immediate cause of his death was atherosclerotic cardiovascular disease.  Hypertensive cardiovascular disease and anomalous origin of the right coronary artery are listed as significant conditions contributing to death, and tobacco use was determined to be a probable contributing factor in his death.  

The appellant alleges that the Veteran's long-standing history of hypertension was a significant contributing factor to his cause of death, atherosclerotic cardiovascular disease, and it is her contention that the hypertension was first diagnosed and treated in service, and that the Veteran continued to be treated for the disability postservice, including at the time of his death.  In support of these allegations, she identified various sources of pertinent treatment records.  In particular, she stated that the Veteran received postservice medical care from the VA medical centers (VAMCs) in Minot, North Dakota; Duluth, Minnesota; and Phoenix, Arizona.  She also stated her belief that there were outstanding service treatment records (STRs) yet to be obtained from Thule Air Force Base.  

In its October 2010 memorandum decision, the Court observed that in claims for disability compensation, VA is obligated to obtain any relevant records held by a Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103(c)(3); 38 C.F.R. § 3.159(c)(2).  Furthermore, VA will also make as many requests as are necessary to obtain such records from a Federal department or agency, unless it is concluded that further efforts to obtain them would be futile.  Id.  The Court then noted that although the RO had attempted to obtain treatment records from the Minot, North Dakota VAMC, efforts had not been undertaken to locate (additional) treatment records from the Duluth, Minnesota VAMC; the Phoenix, Arizona VAMC; or from Thule Air Force Base.  As the Court's memorandum decision is now the "law of the case", on remand, exhaustive efforts must be undertaken to determine whether there are any pertinent and outstanding records from all of the above-identified facilities.  

In the appellant's December 2009 informal brief to the Court, she identified two additional facilities that may have pertinent information related to her claim, Sheppard Air Force Base and Wichita Falls, Kansas Technical School (which is located in Texas).  To ensure completeness of record (as mandated by the Court's memorandum decision), efforts should also be undertaken to secure records from these aforementioned facilities.
Finally, the Board notes that the appellant has on several occasions noted that the Veteran had "Top Secret Crypto Clearance" in service and up until the time of his death.  In this regard, if a negative response is received from any of the facilities from which treatment records are sought, the RO must seek clarification as to whether no records actually exist for the Veteran, or if such records exist but are not being released to VA because of his "Top Secret Crypto Clearance."

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. 	The RO should ask the appellant to identify all VA and non-VA healthcare providers who have treated the Veteran for hypertension, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should then undertake exhaustive efforts to obtain complete records of all such treatment and evaluation from all sources identified by the appellant (specifically, including from the Duluth, Minnesota VAMC; the Phoenix, Arizona VAMC; Thule Air Force Base; Sheppard Air Force Base; and the Wichita Falls, Kansas Technical School (which is located in Texas)).  

If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so noted in the claims file, along with an explanation for the negative result (record unavailability).  Such explanation must also include a determination as to whether the records are unavailable due to the Veteran's "Top Secret Crypto Clearance".

2. 	The RO should then review the file, make any necessary credibility and competency assessments of the appellant's lay statements relating the Veteran's hypertension to his service, undertake any further development warranted to make such an assessment (to include securing a VA medical opinion to determine the medical plausibility of the appellant's accounts, if such is indicated), and then readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

